William H. Rehnquist: We'll hear argument next in No. 03-878, Clark v. Martinez, and No. 03-7434, Benitez v. Rozos. Mr. Kneedler.
Edwin S. Kneedler: Mr. Chief Justice, and may it please the Court: These cases implicate the fundamental power of the United States to protect its borders by excluding aliens who arrive at its borders, but are found under the law not to qualify for admission. This Court held more than 100 years ago in Nishimura Ekiu that the power of a nation to forbid the entrance of foreigners within its dominions is inherent in sovereignty and is central to self-preservation. If it were otherwise, the integrity of the Nation's borders and its security would be at the mercy of a foreign power who might choose to foist aliens onto our country or to the self-help efforts of aliens who might leave another country coming to our shores. The migration crises involving Haitians and Cubans over the last 35 years vividly illustrate the adverse consequences of such a regime, and events of recent years confirm that the threats to the Nation's borders and security are not limited to nearby nations.
Antonin Scalia: But this Court held only 3 years ago that the statute before us here does not permit the Attorney General to hold the alien indefinitely.
Edwin S. Kneedler: The... the Court addressed one of the statutes before the Court here. It's... it's important I... I think to recognize another statute and... that is... reflects the background principle of this Court's decision in Mezei. And if I may explain, to do that. This Court made clear in Mezei that an alien has no substantive due process right to enter the United States when the executive branch has determined, under the law, that he has no right to enter the United States. The relevant--
John Paul Stevens: But, Mr. Kneedler, recognizing that distinction, is that a distinction drawn by the statute that's before us?
Edwin S. Kneedler: --Yes, I believe it is, but it... but... but first of all, there is another statute which is highly relevant to this, and that is 1182(d)(5)(A), the parole statute. It is the parole statute that... that has long governed whether an alien who arrives at our shores and has not been shown to be admissible may enter the United... may enter the United States. The parole statute is set forth at petition appendix 3a... excuse me... page 3a of our brief. That is the only statute that affirmatively authorizes aliens to enter the United States. That statute is... obviously confers no rights. It is written entirely in terms of the discretion of the Attorney General, now the Secretary of Homeland Security. It says the Attorney... the Secretary may, in his discretion, temporarily under conditions that he prescribes and for urgent and humanitarian reasons, parole an alien into the United States. But it says that parole does not constitute an admission, and it may be revoked at any time when the Secretary in his opinion concludes that the purposes of the parole have been satisfied.
Stephen G. Breyer: So are you... are you arguing now that... that (5)(A)... (d)(5)(A), is the statute under which you are detaining him and that 1231(a)(6) has nothing to do with the case?
Edwin S. Kneedler: No. They... they are independent authorities for the detention--
Stephen G. Breyer: So... so you're arguing... then you are. You're saying... this is coming to me a little bit anew. I perhaps didn't read it carefully enough. But I thought... let's assume you lose on 1231(a)(6), that I can't think of a way. Let's assume that I can't think of a way of applying the same words to your alien to mean something different than were applied to the alien who was in Zadvydas. Suppose you lose on that point. Now you're saying, well, independently of that, we have a different statute under which we can detain him, namely 1182(d)(5)(A). Is that--
Edwin S. Kneedler: --Yes, absolutely, and the... and the--
Stephen G. Breyer: --Now... now is that argument... I mean, I'm sorry that I--
Edwin S. Kneedler: --Yes, and we... we make... we do make that argument in our brief.
Stephen G. Breyer: --and that... and so is that made in the courts below and everything that they're doing in the cases--
Edwin S. Kneedler: Yes. We made it at... we made it in both courts below, and we... and we think it's clear from the background of... of this statute that it does... that it does confer independent authority.
Antonin Scalia: But this statute just... just goes in a circle because it ends. The way end... (A) ends is that after revoking the parole, the alien shall forthwith return or be returned to the custody from which he was paroled and thereafter his case shall continue to be dealt with in the same manner as that of any other applicant for admission to the United States, which refers you back to... to 1231(a)(6).
Edwin S. Kneedler: No. With respect, it doesn't. 1231(a)(6) is an additional... on its face is an additional grant of detention authority. It is not... but whereas, the... the parole authority which... which for years until--
Antonin Scalia: Well, this shall continue to be dealt with in the same manner as that of any other applicant--
Edwin S. Kneedler: --And an--
Antonin Scalia: --Dealt with includes, it seems to me, 1231(a)(6).
Edwin S. Kneedler: --An applicant for admission includes anyone who has been found not to be admissible to the United States. 8 U.S.C. 1225(a)(1) provides that any... any alien in the United States who has not affirmatively been found to be admissible is an applicant for admission. And the... the statutes dealing with applicants for admission or aliens who arrive at our shore establish that detention, even indefinite detention, is... is not only permitted, but required unless the Secretary releases someone.
Ruth Bader Ginsburg: How would that... how would that apply to someone who hasn't gotten parole, hasn't gotten any permission, who snuck across the border? That's one of the pieces of this that's incomprehensible, that you are suggesting someone can be detained indefinitely who we allowed in temporarily, but such treatment could not occur with respect to somebody that had no permission at any time to be here.
Edwin S. Kneedler: Yes. Well, the... the parole statute... if someone was taken into custody, the parole... who had sneaked across the border, that person, under the 1996 revisions, is an applicant for... for admission, and the parole statute would govern that. As a constitutional matter, and particularly with respect to procedural due process, the Court has suggested in a number of its cases that there may be a difference between somebody who arrives at our borders and... and is stopped and somebody who... who sneaks through. At least as a procedural matter, the Government would have to establish that he has no right to be here. But--
David H. Souter: But may I--
Anthony M. Kennedy: Well, are... are you saying that if an alien on... who seeks admission and is denied admission and is at Ellis Island or the JKF Airport, that the Attorney General is... does not have to consult 1231(a)(6)?
Edwin S. Kneedler: --No. We believe the parole statute furnishes independent authority--
Stephen G. Breyer: --Where does it say... I mean, the reason I guess I missed it is because when I looked at your table of contents and elsewhere in the brief, it seems phrased totally in terms of 1231(a)(6). That's the heading. Each argument seems to support that. And then on page... you know, when you refer to this, I guess on page 26, you're talking in a section about what 1231 must be because of the structure of it. And then you refer to other provisions such as the one you're now mentioning. I just didn't pick up that it was a totally independent basis.
Edwin S. Kneedler: --Right. And... and if I may, the... the special statutes that govern the parole of Mariel Cubans that we reproduce in the appendix to our brief at 212.12 were promulgated in 1987 before 1231(a)(6) was enacted in 1996.
Stephen G. Breyer: All right, but where does it say that? I'd like to just glance at it even now. Where does it say that in your brief, that it's a totally independent basis?
Edwin S. Kneedler: On page 12... 26 to 27.
Stephen G. Breyer: That's what I read and it was in a structure called the statutory and... text and structure support the Secretary's detention authority, which is under a bigger heading saying the text, structure, and history of section 1231(a)(6) confirm the executive branch's authority.
Edwin S. Kneedler: I should... I should also--
Stephen G. Breyer: So perhaps I could be forgiven for not understanding--
Edwin S. Kneedler: --And... and I should also point out that... that in... in our response to the petition in the Benitez petition, we expressly... we expressly argued that 1182(d)(5)(A) is an independent source of authority.
Anthony M. Kennedy: But if... if there's a statute that directs you with reference to a class, that statute is applicable, and this person is within that class. So how can you tell us we can't go or that we needn't go to 1231?
Edwin S. Kneedler: My... my point is that's not the exclusive basis. I'm not saying that it's inapplicable to this category. But--
Anthony M. Kennedy: Well, it might be exclusive constitutionally, but the Congress has acted.
Edwin S. Kneedler: --Or... or--
Anthony M. Kennedy: And once it's acted, you're controlled.
Edwin S. Kneedler: --Well, or... or... but... but what Congress... if I may go back to the parole statute, before 1231(a)(6) was enacted, the only statute that governed the detention and the release of aliens arriving at our shores, what used to be called excludable aliens, was the parole statute. That provision... until the aliens before this Court were ordered--
Antonin Scalia: By which you mean... parole statute, by which you mean?
Edwin S. Kneedler: --1182(d)(5)(A). Yes.
Antonin Scalia: Okay.
Edwin S. Kneedler: And until there is an order of exclusion, even now the parole statute is the only statute that governs the detention and release of the alien. And I think it would be impossible to read into 1182(d)(5)(A) any 6-month limitation or any limitation at all on how long someone can be detained because that statute sets up a presumption of custody with release only in the discretion of the Attorney General, or now the Secretary of... of Homeland Security.
David H. Souter: --May I interrupt you there, Mr. Kneedler? Because I mean, the question is whether constitutionally we should respect that presumption. And... and my... my question basically is this. I can perfectly well understand and I can understand the... the argument for respecting that presumption. When you're dealing with excluded aliens who are in a literal territorial sense within the border but are never allowed, in effect, beyond a point of initial custody, the ones who are kept at Ellis Island or wherever one may... may keep them. It is difficult, however, I... I think to accept what has been called the... the fiction of custody. When we are dealing with individuals who, although absolutely excludable, were nonetheless welcomed into the United States by a public announcement of the President of the United States, have been allowed into the American population, just as clearly and as readily as they would have been under any other protocol of admission... and I guess in this case for something like 20 years... isn't there a point at which the... the fiction of exclusion simply cannot be accepted for constitutional purposes?
Edwin S. Kneedler: There are a number of responses to that. First, as a factual matter, with respect to welcoming into the United States, what gets cited for that proposition is a statement by President Carter in May 5 of 1980. 10 days later, before the aliens in this case came to this country, he made clear that people should not do this. He encouraged people not to go to Cuba. The INS brought enforcement actions against people who went there. There were criminal prosecutions that were brought. So people were not encouraged to come to the United States in this way. With respect to the regime that you say... I believe you said they're... they're admitted just like under any other regime. That is not correct.
David H. Souter: Well, factually. They're allowed into the country. You know, they can get jobs, own property, et cetera.
Edwin S. Kneedler: They were allowed into the country under the parole statute that I just read, which makes... which makes it clear that they are admitted not... not in a way that confers any rights on them, but they are admitted in the interest of the United States for public benefits under circumstances which make clear that it is not an admission and that--
David H. Souter: No. I realize but they are admitted in the sense that they say, okay, you can come in and you can do these things, but you get no... in effect, you get no vested right. We can take it away like that.
Edwin S. Kneedler: --No... no vested right to come into the United States. It is, in effect, a revocable--
David H. Souter: All right. But otherwise... otherwise they are treated like any other class of aliens who are admitted into the United States. They are subject to this condition. The United States makes that clear, but they nonetheless can be in the country and do in the country what other aliens can do.
Edwin S. Kneedler: --At the sufferance of the United States.
David H. Souter: I... I know. Subject to that condition.
Edwin S. Kneedler: And... and the question we have here is when the... when and if the United States, pursuant to this statute, decides no longer to suffer the aliens being at large, but instead return them to the border, in effect, or return them to detention, this statute makes clear that that... that whatever practical experience they have had at large in the country is always subject to revocation--
David H. Souter: No. I... I realize that, but the problem is you've got a Due Process Clause that talks about persons not citizens. Maybe I can understand the... the fiction that says it doesn't apply to these persons if, for practical purposes, we stop them at the border and we don't let them into society. Once we do let them into society, whether we say it's subject to this condition it can be revoked or not, I find it difficult to see a constitutional warrant for drawing the line that you want us to draw.
Edwin S. Kneedler: --This Court has always treated as the same the custody of an alien who arrives at the border and has not been admitted, whether that person stays on the boat, goes to Ellis Island, which the Court said was not an entry that gave somebody constitutional rights to come here. In the Kaplan v. Tod case, you had the example of a person who was paroled for 9 years and regarded as not being in the United States. And what the--
David H. Souter: You're giving me prior examples, but the issue here is should we continue to respect that... what has been called that fiction as to people who are allowed into the country and are allowed to move around like other aliens and, indeed, and by and large like citizens.
Edwin S. Kneedler: --With respect, I think it is not... it is not a fiction with respect to the constitutional issue because there's a critical difference between, for example, a lawful permanent resident... a person does not acquire lawful permanent resident status by something like adverse possession, by living in the United States for a long period of time. It is an affirmative grant of status for permission to reside permanently in the United States. It is a grant of a status--
Ruth Bader Ginsburg: Which can be revoked. Which can be revoked, and that's the... the distinction that seems to me strange. When somebody commits a deportable offense, they are stripped of whatever right they had to be here. They are, it seems to me, in the same boat as someone who is excludable. They... they do... do not have any right to remain no more than a parolee has. We have taken away their right to remain. So it seems to me that they have no status anymore based on a prior admission that we have removed from them.
Edwin S. Kneedler: --This Court... this Court thought otherwise in... in Zadvydas 3 years ago where it drew a distinction. It said the distinction between someone who has never entered the country and someone who has effected an entry--
Stephen G. Breyer: --That's true. That's true. Absolutely we did. And also, I'll assume for argument's sake that you're completely right on the constitutional point. That's just for argument's sake. But assume you are. So there's all kinds of constitutional difference. Still, I don't see how to read the statute one way for one group of people and another way for another. The statutory words in Zadvydas, the words that the Attorney General may detain this individual beyond the removal period, are read in Zadvydas to mean beyond the removal period... may detain beyond the removal period means for a reasonable time, presumably 6 months, presumptively, related... reasonable time related to the purpose of the statute which is to find a country willing to accept them. Okay? Now, I haven't found a single case of this Court where you interpret these complicated words one way for one and another way for another. My law clerk found a couple of cases, Communications Work v. Bett and Machinists v. Street, where in Bett particularly the Court strongly implies the contrary. It says you can't read words differently just because we interpreted in one... you know, one statute, they were interpreted in light of constitutional considerations, and now we have... those constitutional considerations aren't here, but it's the same words. You have to apply it the same.
Edwin S. Kneedler: --But... but, with respect, the Court did not construe any word in this statute to impose the limitation that you're describing. The... the way the Court posed the question was does it... does it affirmatively grant a power for detention of these aliens in these circumstances. At the very beginning of the Court's opinion, the Court put to one side--
Antonin Scalia: That's an interpretation.
Edwin S. Kneedler: --Pardon me?
Antonin Scalia: It says... that's an interpretation.
Edwin S. Kneedler: But... but--
Antonin Scalia: It says the statute does not confer power to hold beyond a reasonable period.
Edwin S. Kneedler: --But... but the... the mode of analysis of the Court... it starts with the introduction to the Court's opinion, and this is at page 682. It says... of... of Zadvydas. We deal here with aliens who are admitted, aliens who have not yet--
Stephen G. Breyer: Yes, yes. That's right.
Edwin S. Kneedler: --No. But... but that... that's setting the Court... the case up. But then what the Court says, in terms of how it interprets the statute, we construe the statute to contain an implicit reasonable time limitation, the application of which is subject to Federal court review. Well, what is a reasonable time depends upon the circumstances.
Stephen G. Breyer: Well... well, yes, but what... what... we put in the presumptively 6 months, but we said in our view the statute, read in light of the Constitution's demands, limits an alien's post-removal period detention to a period reasonably necessary to bring about that alien's removal from the United States. It does not permit indefinite detention interpreting it to avoid constitutional threat. We include that once removal is no longer reasonably foreseeable, continued detention is no longer authorized by statute. Now, I don't know what those sentences are doing unless they're interpreting the words I mentioned. And then later in the opinion, we say it's presumptively--
Edwin S. Kneedler: No. What... what--
Stephen G. Breyer: --not always, but presumptively 6 months.
Edwin S. Kneedler: --What... what the... what the Court was doing was... the... the standard that the Court announced at the beginning of its opinion was a reasonable... a reasonable time limitation, the application of which is subject to court review. As applied to permanent resident aliens, the Court saw a... a constitutional problem and, in that situation, came up with a presumptive 6-month rule.
Stephen G. Breyer: Well, it interpreted the statute as doing it. Now, that brings me back to the original question.
Edwin S. Kneedler: No. No, I don't believe... with... with respect, what... what I believe the Court said was that there is a reasonable time limitation. And given the... given the distinction that runs throughout immigration laws, this Court said at page 2,500 of the Supreme Court Reports in this decision, the distinction between aliens who arrive at our borders and are governed by Mezei, as opposed to people who enter, runs throughout our immigration law, I would think that it would run throughout 1231(a)(6).
David H. Souter: All right. I can... I can agree with you that the different classes are going to implicate different considerations on what is reasonable. But you, as I understand it, go the further step and say there is a presumption, and perhaps an irrebuttable presumption, that in the case of the... the legally excluded, even though they are, in fact, in the country, the... the presumptive reasonable period is forever.
Edwin S. Kneedler: Well--
David H. Souter: And that's where... it's that stretch that's giving us the trouble.
Edwin S. Kneedler: --And... first of all, the Court doesn't have to decide that in this case because we have a regime where each of the aliens before this Court, came here, was paroled--
David H. Souter: That's true, but we've got to say something.
Edwin S. Kneedler: --But if... if I may go to the Mezei case, what the Court said there is that the detention of the alien on Ellis Island was effectuating his exclusion. The two cannot be distinguished from one another.
Sandra Day O'Connor: Well, Mr. Kneedler, do you mind telling us whether the record shows where Martinez and Benitez are now? Where are they?
Edwin S. Kneedler: Benitez has been released to a half-way house. We sent the Court a letter--
Sandra Day O'Connor: That's what I thought.
Edwin S. Kneedler: --last week showing that the review process under these regulations actually works. It's been working for 15 years. And as we explain in our brief, more than 9,000 people have been granted parole here.
Sandra Day O'Connor: So is that case basically moot? Benitez's?
Edwin S. Kneedler: He hasn't been... he hasn't been... I think he's still in... in custody. Whether... if... if he... if he completes that and is released, a question of mootness may arise at that point.
Sandra Day O'Connor: Where's Martinez?
Edwin S. Kneedler: Martinez was released pursuant to the court... district court order almost 2 years ago, and he's... he's now at large under an order of supervision.
Antonin Scalia: Mr. Kneedler--
Sandra Day O'Connor: Now, if I can continue for just a moment and then I'll stop. There is a new statute, 1226(a) of title 8, part of the Patriot Act, which allows detention of aliens who threaten our safety or security. Presumably that is an option if either of these people is seen to do that.
Edwin S. Kneedler: If... if there's an... if there is an individualized reason to believe that an alien would be a terrorist or... or a threat to the security in that respect, but the threat to the--
Sandra Day O'Connor: And that's available, is it not?
Edwin S. Kneedler: --That... that's available, but the threat to the national security here is much larger than that. If... again, if we go back to the immigration crises involving Haiti and Cuba, there... there is a threat to the national security when another nation can foist aliens onto our shores, and... and--
John Paul Stevens: May I ask you about--
Edwin S. Kneedler: --if the United States had no ability to... to deflect--
John Paul Stevens: --Mr. Kneedler, can I ask you a question, forgetting the statutes for a moment... I... which we've already covered at some length? Just going to your constitutional position, it's clear that a person who's not been admitted and has been paroled could be excluded forthwith, summarily, and so forth because he's never been admitted. But does that person have any protection under the Constitution? Could we shoot him?
Edwin S. Kneedler: --No, no, surely. What... the... the--
John Paul Stevens: Then what is the protection under the Constitution that deals... is it the Due Process Clause?
Edwin S. Kneedler: --Whatever right... in... in a criminal prosecution the Bill of Rights would apply to that person.
John Paul Stevens: Is he... is he a person within the meaning--
Edwin S. Kneedler: Yes. We... our position is not that he's... not that he's not a person. The question is what... is what process is due.
John Paul Stevens: --And is he a person who has a right to liberty, entitled to some protection, very, very, very minimal, but there is some protection to that... that individual.
Edwin S. Kneedler: It... depending upon the context. The one protection for liberty he does--
John Paul Stevens: Well, the context is he got off a boat. We couldn't... but Cuba won't take him back or... or whatever... wherever he came from. They can't. And the only thing we can do to keep him out of the country is to keep him in jail.
Edwin S. Kneedler: --He has no substantive due process right to be released into the United States.
John Paul Stevens: He... he doesn't have a right to be released. But... but you do not contend that we could kill him.
Edwin S. Kneedler: No, absolutely not. Absolutely not.
John Paul Stevens: He does have some... some minimal protection under the Constitution.
Edwin S. Kneedler: Absolutely not. The formulation... and this was used in... in the Court's decision in Landon v. Plasencia. The... the question is there are no constitutional rights in connection with his admission to the United States. And admission means, I think, both formal granted admission and practical admission or entry. A person cannot--
Stephen G. Breyer: A person who runs in illegally, a person who crosses the border illegally, say, from Mexico is entitled to these rights when you catch him.
Edwin S. Kneedler: --He's entitled to procedural due process rights. We don't believe he... that person has any more substantive due process right to remain at large in the United States.
Stephen G. Breyer: But you... you... I thought there was a reg of the INS.
Edwin S. Kneedler: No. With... with--
Stephen G. Breyer: Am I not right?
Edwin S. Kneedler: --With... with respect to the--
Stephen G. Breyer: Tell me if I'm right.
Edwin S. Kneedler: --With respect to the regulations, but--
Stephen G. Breyer: Can I say what it is?
Edwin S. Kneedler: --Yes, I'm sorry.
Stephen G. Breyer: I thought there was a reg... to be sure we're talking about the same thing... where the INS has said that Zadvydas applies to individuals who run into the United States illegally from Mexico. Am I right about that?
Edwin S. Kneedler: The... the INS has... or now DHS has applied it. I... I don't know that there's an analysis in there that says Zadvydas requires it. I don't think the... either the statute or particularly the Constitution would give somebody who sneaks across our border a right to remain here, a substantive due process right to be here. Maybe procedural rights would be different, but a substantive--
Ruth Bader Ginsburg: But is that the current INS--
Antonin Scalia: --Mr. Kneedler, may I... may I try to get in the question I did earlier? Is... is 8 U.S.C., section 1182(d)(5)... was... was that applicable in Zadvydas, as it's applicable here?
Edwin S. Kneedler: --No, because those were lawful permanent residents whose... whose lawful permanent residency had... had... they came in under a grant of lawful permanent residency.
Antonin Scalia: So this is a new string to your bow in this case.
Edwin S. Kneedler: Yes, because these aliens entered the United States only--
Ruth Bader Ginsburg: --But it wouldn't... it wouldn't apply to the illegal alien because it's a statute that governs parole and they're not paroled into the United States.
Edwin S. Kneedler: --But someone... someone who would be picked up would be an applicant for admission and could be released under this... under this statute. But... but focusing here on the people excluded at the border--
Ruth Bader Ginsburg: How does that--
Edwin S. Kneedler: --this is the only way someone could--
Ruth Bader Ginsburg: --How does that make that person, the illegal entrant, a parolee?
Edwin S. Kneedler: --He would be an applicant for admission, and the... I... I believe... I believe I'm correct on that.
Ruth Bader Ginsburg: Suppose he says, I don't want to apply for admission. I just don't want to be locked up.
Edwin S. Kneedler: The act treats him as an applicant for admission under 1225(a)(1). Mr. Chief Justice, if I may--
William H. Rehnquist: Very well, Mr. Kneedler. Ms. Dahl, we'll hear from you.
Christine S. Dahl: Mr. Chief Justice, and may it please the Court: Because the same words mean the same thing in the same statute, this Court need not reach the constitutional questions presented by the indefinite detention of inadmissible as opposed to deportable aliens. Without going to questions of constitutional doubt, there are three reasons why this Court should hold that section 1231(a)(6) treats inadmissible aliens the same as it treats deportable aliens.
Antonin Scalia: Before you get to that, do you think that that's the only statute applicable here? What about 1182(d)(5)? What's your response to the Government's assertion that that's an independent basis?
Christine S. Dahl: Justice Scalia, I don't believe it provides an independent basis for detention. The immigration law works together in it's various elements, and section 1182, when parole is revoked, treats the alien then as an applicant for admission, and section 1229 places the applicant for admission into removal proceedings. The Government did not obtain a ruling on that argument from the Ninth Circuit, although it made reference to 1182 in its motions to stay the briefing schedule. It ultimately conceded that this case was controlled by Lin Guo Xi, which was a statutory construction of 1231(a)(6), and cert was granted on the 1231(a)(6) issue only. The reading of the statute that we proffer, that the same words mean the same meaning, is consistent with the overall changes Congress made in 1996 in IIRIRA when it eliminated the category of excludable aliens and replaced it with a single, broader category, now called removable aliens, that embraces both inadmissible and deportable aliens. Third, Congress knows how to provide for indefinite detention when it wants to.
William H. Rehnquist: Well, how do you explain then, Ms. Dahl, the language in the Court's Zadvydas opinion that had, were we dealing with, in effect, off-shore aliens, this would be a much different case?
Christine S. Dahl: I believe it would present a different question, but the constitutional issues presented by indefinite detention remain. The Court doesn't need to reach those--
William H. Rehnquist: So you say that a person, even though they're not lawfully admitted into the United States, still couldn't be indefinitely detained.
Christine S. Dahl: --Yes, Your Honor, that is our... our point precisely. The Government was not correct when it said that it... that this Court has always treated excludable aliens the same. In a case that was a contemporary of the Mezei decision, Kwong Hai Chew, cited at page 45 of our brief, the Court found that an excludable entrant on Ellis Island was entitled to--
William H. Rehnquist: Well, the Government distinguishes that case. What do you make of their distinction?
Christine S. Dahl: --We disagree. I think that it shows that the Court will consider length of time in the country in determining what amount of due process is required. Now, the plain language of the statute of 1231(a)(6) requires the same treatment between inadmissible and deportable aliens. Where there's no difference in the language that Congress has used, this Court can draw no distinctions. There is a presumption that Congress expects its statutes to be read in the same manner as the Supreme Court's interpretation, and because of the interrelationship between the parole statute and the revocation proceedings and removability proceedings, there's no reason for this Court to resort to the 1182 statute to provide the authority that the Government seeks. The relevant authority is section 1231(a)(6).
Ruth Bader Ginsburg: Well, what do you think we should do with the 1182? Because suppose you prevail on your argument that it's the same statute, the same word, it can't be construed differently under 12-whatever, and the Government says fine. We now go to the other string in our bow and we continue to detain this person on the basis of 1182(d)(5)(A).
Christine S. Dahl: Well, the 1182(d)(5)(A) doesn't provide for indefinite detention. What it provides is that upon revocation of parole, the alien is placed into removal proceedings. Once the removal proceedings have been determined and a final order of removal is entered, 1231(a) requires removal within 90 days, and failing that, the appropriate... the relevant statutory provision is 1231(a)(6). That says that the alien may be detained beyond the removal period and then, if released, subjected to conditions of supervision. 1231 is the only statutory authority for post-removal period detention. Parole deals with entry and 1231(a)(6)--
Sandra Day O'Connor: Well, but you haven't answered, I think, the question of whether the Government is entitled in this case, if we dispose of the 1231 question, to resort to the other statute.
Christine S. Dahl: --I don't think that the Court could carve out a statute and use it in a way contrary to the way it functions in the immigration scheme and make superfluous or irrelevant a more express, more detailed statutory provision.
Anthony M. Kennedy: Well, what you're saying is that even if 1182 comes first, 1231 comes second.
Christine S. Dahl: Precisely, Your Honor. And I don't think that the Government could revoke parole and then suspend proceedings to determine the admissibility of a parolee indefinitely.
Stephen G. Breyer: But still, is this another... could... could we do this? I noticed that... that your... the petition for cert in Benitez has two questions, both of which are about interpreting 1231(a)(6). The Government's petition, though not its brief... the Government's petition in Crawford says the question presented is whether 1231(a)(6) in Zadvydas compelled a release. So this other... this other matter is a totally... seen as a totally separate ground. Perhaps the thing to do is we send it back, and if they want to raise it, they can raise it, and it would be up to the circuit to decide whether they had preserved it or not preserved it. Is that... is that a sensible thing?
Christine S. Dahl: I don't think so because I don't think that 1182 allows the interpretation that the Government--
Stephen G. Breyer: And that's your view of... of what 1182 means, and they're going to have a different view. If they want to argue their different view, they could do it in the Ninth Circuit. If they've waived it, they've waived it, and that's up to them, not up to us.
Christine S. Dahl: --What the Ninth Circuit found, though, in questions of an inadmissible alien, that this Court's construction of 1231(a)(6) in Zadvydas applied and there would be no need for resort to any other statute.
John Paul Stevens: May I ask if you believe the supervision after the 90-day period covered in subparagraph 3... is there... can that continue indefinitely in your view?
Christine S. Dahl: Yes. While the alien is awaiting removal, he is subject to supervision conditions that will safeguard the Government's interests, and for as long as he is waiting, he is under supervision. It's those supervision conditions that distinguish this case from the situation where the Government is finding national security risks. That... Congress has expressly provided for the indefinite detention of people whom the Attorney General certifies as presenting risks to national security. It's also the presence of a national security risk that distinguishes this case from the Mezei decision. I think that the Government makes more of that decision than needs to be made in order to find that Mr. Benitez and Mr. Martinez are in different situations. They were allowed into this country. They have lived here for 24 years, and--
Ruth Bader Ginsburg: How long had the... the detainee in, however you pronounce it, Mezei lived in the United States?
Christine S. Dahl: --Mr. Mezei had been in the United States for 25 years before he left, and he was gone for an extended period of time. When he sought to return, he was treated as if he were an initial entrant, and the Government, citing national security, excluded him without a hearing and refused to disclose the evidence that was the basis for the exclusion. He challenged that and wanted a hearing and wanted the Attorney General to be required to disclose the evidence. The Court found that his release into the community itself would present a security risk and therefore sustained the denial of the hearing and the detention of Mr. Mezei.
John Paul Stevens: Well, I don't think it really said they... they found there was a security risk. They... they held the Government did not have to explain because the man had no right to come in.
Christine S. Dahl: That's correct.
David H. Souter: What's... what's your best answer to the Government's argument that unless you treat this case differently from Zadvydas, at least for purposes of reasonable time or reasonable interest, which affects time, the United States is basically defenseless against countries that... that want to dump undesirable aliens and force them into the United States?
Christine S. Dahl: I don't think that applying the statute, as it's written, leaves the Government defenseless.
David H. Souter: Because.
Christine S. Dahl: Congress can pass another statute, if it needs to, and the Government--
David H. Souter: But it's defenseless under the present law?
Christine S. Dahl: --I disagree. We have--
David H. Souter: Then what is the defense?
Christine S. Dahl: --We have very effective means of interdicting--
David H. Souter: What are they?
Christine S. Dahl: --Well, after the Mariel boatlift, the Government changed its policy and now intercepts people who are coming from Cuba by boat and detains them at Guantanamo Bay, does a screening, and has a more effective repatriation process for people that they do not want to come in.
Anthony M. Kennedy: You want us to take--
David H. Souter: So you're saying they can actually exclude, in practical terms.
Christine S. Dahl: Yes. That's exactly what--
Anthony M. Kennedy: --You want us to take judicial notice that the Mexican border and American border is impervious? [Laughter]
Christine S. Dahl: --I think that would present a different question. As the Government acknowledged, people who come into the country without inspection are entitled, under the Government regulations, to the protections under Zadvydas. And--
Antonin Scalia: And there's no... and... and there's no answer to Justice Souter's question with regard to people who... who... once they enter that way. Right?
Christine S. Dahl: --Well, the Government has--
Antonin Scalia: Except a new statute.
Christine S. Dahl: --Well, Congress has... has, by definition, treated those people as inadmissible aliens who are subject to removal proceedings. And the interdiction methods are... they're purely political decisions that the Government needs to make.
David H. Souter: But they... in any case, those individuals are not the subject of sort of dumping action by their own governments.
Christine S. Dahl: That's correct, Your Honor.
Stephen G. Breyer: Does the... Congress has passed a special statute with respect to terrorism, hasn't it, where it does authorize detention of any of these people who are engaged in terrorism. Now, I don't know how that's defined. Is that defined to relieve in a way that's broad enough to relieve some of the problem?
Christine S. Dahl: Well, if... well, first of all, the Government has the ability to detain, pending the removal proceedings, of people who are trying to come into the country. The question becomes if they can't be repatriated. Now, the Patriot Act in 1226(a) does allow, in instances of national security, for the Attorney General to indefinitely detain. Now, importantly, that statute provides for procedural protections and judicial review, that is absent from--
William H. Rehnquist: But are... are the people here charged with any sort of terrorist activities? They were committed... convicted of crimes, but I... I didn't think they were connected with terrorist activities.
Christine S. Dahl: --That's correct. The Government has not made any allegation that there's--
Antonin Scalia: Just normal, harmless criminals.
William H. Rehnquist: Yes.
Antonin Scalia: Right? [Laughter]
Christine S. Dahl: --Their release from prison presents the same issues that the release of any person who has served the sentences that were imposed after the commission of a crime.
William H. Rehnquist: Well, except that with aliens, they can be deported, whereas a citizen can't be, upon release from prison.
Christine S. Dahl: That's correct. And the conditions of supervision that the Government can impose are much lengthier and could be even more onerous than the kinds of supervision conditions after prison that the Government could impose on its citizens. In this case, Mr. Martinez and Mr. Zadvydas both received permission to live here. Both committed crimes. Both served their sentences and both were ordered removed. Nothing in section 1231(a)(6) warrants making Mr. Martinez wait for removal in a Federal prison perhaps for the rest of his life, while Mr. Zadvydas awaits removal after having been released--
Sandra Day O'Connor: I thought the other person was named Benitez. I thought we had Zadvydas in the other case. Do we have two, a Martinez and a Benitez, here?
Christine S. Dahl: --Yes, Your Honor. I was drawing a comparison between the situation with Mr. Zadvydas and Mr. Martinez. Detention, of course, needs to be reasonably related to its purpose. Here removal cannot be achieved. So detention for that purpose becomes arbitrary and punitive, and we'd ask the Court to affirm the grant of habeas corpus and Mr. Martinez's release on supervision conditions.
William H. Rehnquist: Thank you, Ms. Dahl. Mr. Mills, we'll hear from you.
John S. Mills: Mr. Chief Justice, and may it please the Court: I think that we have lost sight of the statutory scheme that applies here. Section 1182(d)(5)(A) is not a detention statute. It's clearly not preserved as an initial matter. It was not in the answer to either habeas petition. The justification given in the district court in both cases was 1231(a)(6). But, Justice Breyer, there is no need to remand this case because a clear, simple reading of the immigration statutes demonstrates that 1182 is not a detention statute. You have to go through the process, and I attempted to do this in my reply brief, but I think I can do it a little bit more clearly for the Court this morning. When an alien first arrives, he's an applicant for admission. Section 1225(b)(2)(A) of title 8, United States Code says an applicant for admission... any applicant for admission shall be detained until the removal proceeding unless it is clear, beyond any doubt, that they are entitled to come in. So all aliens, when they apply... that's the detention statute that initially applies, 1225(b)(2)(A). They are to be detained until there is a removal proceeding. The removal proceeding, which is governed by 1229(a)(1)... I'm sorry... 1226(a)... it is 1229(a)... is to determine whether the alien is admissible or not, whether they should come in or whether they must be removed. So 1225(b)(2)(A) says detain until that point. 1182(d)(5)(A) then comes in to authorize the Government to stop that process for humanitarian reasons and parole an alien in. We won't have the removal process. We're going to... we... we're going to get out of the detention in 1225(b)(2)(A), and we're going to let you out on parole, which is discretionary. That's 1182(d)(5)(A). If at any time, we in our discretion think it is no longer appropriate to keep you on parole, we can revoke that parole, and the statute 1182(d)(5)(A) says once parole is revoked, the alien is treated as, quote, any other applicant for admission. So you go back to 1225(b)(2)(A), which says detain them until the removal proceeding.
David H. Souter: Well, you... you skipped a... a phrase. It says when the Attorney General is of the opinion that the purposes of the parole justify nothing more, the individual shall return or be returned to the custody from which he began. And their argument is that custody is different in these cases.
John S. Mills: That custody is the custody under 1225(b)(2)(A). That is the statute that authorizes the custody. That's what they're being returned to. 1225(b)(2)(A) is detention until the removal proceedings. And in the Demore v. Kim case, this case... this Court said that even if it's a long time and there aren't other procedures in place, you can be detained until your removal order is entered because... and... and the emphasis was there's an end date to that. So there's an end date to detention under (b)(2)(A), 1225(b)(2)(A), and it's the removal proceedings. Section 1231 is the statute that governs removal and says, okay, now what happens? It says you have to remove within 90 days, but for certain aliens who've committed crimes or are inadmissible or are otherwise determined to be dangerous, we can detain them beyond. It says may be detained beyond the period. That is the only statute that authorizes any detention of an alien after a removal order other than the specific terrorist statute, 1226(a), which was enacted, which does not authorize indefinite detention. It says... it has a paragraph labeled indefinite detention, and it says the Government shall not indefinitely detain a terrorist alien that it cannot remove except that if the Government determines... and... and it appears to put the burden on the Government... that the person is a danger to national security or the community, it can detain them for another 6 months. And then you... you could have indefinite detention, but each time, each 6 months, the statute provides for review. So not only do the sneakers, the aliens who cross across the border in the... in the dark of night from Mexico or wherever... not only do they under the Government's own admission have the Zadvydas rights, so too do terrorist aliens by statute. And to suggest that by some implication Congress has intended to authorize the indefinite detention of people that we thought we should welcome into our country, even though we didn't have the ability under our quota system and under our current regulations in 1980 to let them in, somehow they have no rights against indefinite detention. For the Government to--
Ruth Bader Ginsburg: How do you... how do you answer the Government's argument that this is necessary, that the United States shouldn't effectively be punished for being humanitarian, and if we can't hold these people, if we're forced to let them in, then any rogue nation can dump anyone it wants on the United States and we can't stop it?
John S. Mills: --Yes, Your Honor. Justice Ginsburg, that's their sole policy argument, and frankly, it doesn't hold water. Just yesterday in the Jama case, the Government took the position that if Mexico flooded... flooded our borders with illegal aliens who we could not detain, we know under their own regulations, if they snuck in, we couldn't detain them, but if a new Mexican... there was a Mexican dictator and he flooded our borders, could we forcibly repatriate them? And the Government said absolutely we can. We can go down and put them back in Mexico. We could do that with the Cubans. We could let them out the gate at Guantanamo Bay. If a... a rogue nation truly invades our country with its bad aliens, that is an infringement on our sovereignty, and I think that's an act of war. And I think the President has all kinds of options: trade sanctions, go to the United Nations, diplomacy. If it's really something bad that's going to be a... a threat to our national security, I think--
William H. Rehnquist: Well, you... you might wait a while if you went to the United Nations or-- [Laughter] --or to... I take it the Government feels you need some sort of a rather immediate recourse.
John S. Mills: --Sure, and our Government has demonstrated that it believes in preemptive... preemptive action and we can go in and have regime change in Cuba if it... if it is such a threat. If it's a political decision, the purely executive decision, that our national security is so threatened, they have all kinds of tools.
Antonin Scalia: But this... this regime is not sending, you know, an armed flotilla to Florida. They just-- [Laughter] --they just open their jails and say, hey, you know, go wherever you want. And these people say I want to get out of here, and they go to Florida. You... you want us--
John S. Mills: That was less than 1 percent--
Antonin Scalia: --to bomb Cuba because of that.
John S. Mills: --That was less than 1 percent of the Cubans who came in the Mariel boatlift. That did occur, and we do have options for dealing with them. We can return them forcibly. If they don't allow us, that's like them sending a missile. It's... we... we can destroy the missile. We can't destroy a human being. By punishing a human being that Castro sends over, we're not sending a message to Castro. We're not saying, ah, you sent your prisoners over here and were going to indefinitely detain them. Mental torture. That will teach you. That's--
David H. Souter: What you... what you mean when you say we can forcibly return them is literally we can take them to Guantanamo, take them to the gate, and push them out?
John S. Mills: --That's one option. If there... if the Cuban army is there to prevent us, you know, maybe it would require some military action that the administration might decide is not advisable. But those are the options depending on the size of the threat. So a judicial interpretation that the statute means the same thing in all contexts does not deprive the Government of anything. And I'd like to go back to that if I could.
Ruth Bader Ginsburg: I thought... maybe I... I misunderstood you, but I thought that one of your points were even assuming that we couldn't send these people back into Cuba without having a major conflagration, the rogue dictator is not going to be deterred by our tossing even into the sea the people that he doesn't want.
John S. Mills: That... that is my point. That's the point that I... I intend to make, that indefinitely detaining these people... that does nothing to a dictator. That does nothing to deter a dictator. All it means is we're going to be incurring the huge cost of incarcerating a large number of people, and if anything, that may encourage the dictator to do exactly that, or it may encourage the dictator, instead of sending them to Key West on boats... on American boats, to sneak them up on speed boats or take them through Mexico and sneak them across the border that's--
Stephen G. Breyer: Anyway, it's a little drastic. I... I guess that before this happens, Congress might enact a statute like the terrorist statute.
John S. Mills: --Exactly. That... that is exactly correct, Justice Breyer. And if they think... whether a... a Cuban, a Mariel Cuban, can be put in jail... and these are in prison for the rest of their life... is a huge policy decision. And this Court should abstain from putting its voice as... on to the answer. That is a decision for Congress in the first place. In Zadvydas, this Court said the statute doesn't clearly do that, so we're not going to... we're not going to answer that question as to whether it would be constitutional.
Anthony M. Kennedy: Well, it's a policy decision either way. I... I suppose if Zadvydas had come out the other way, the Congress could have responded as well.
John S. Mills: That's correct. But in... in this case, because especially the Zadvydas aliens had clear constitutional rights, we avoid the question. The doctrine of constitutional avoidance says the Court doesn't engage in that. The default is to stay away from it. If Congress wants to do something that might be unconstitutional, they can come back and do it and then the Court will determine whether it's unconstitutional. Back to the point of whether 1231(a)(6) can mean something different for the two groups of aliens. Never before has this Court taken a statute that--
William H. Rehnquist: How do you explain, Mr. Mills, the language that the Court used, pointing out how different this kind of a case would have been from the... from the Zadvydas case?
John S. Mills: --Sure. My reading of that... of that decision, there were two parts of the decision. There was part one, which examined whether there is a... or it determined whether the statute is ambiguous, and part two is whether there's a constitutional error. It was only in the part of the decision deciding whether there's a constitutional problem that the distinction was made. The distinction makes the difference in whether there's a problem or not. And maybe there's not a problem for inadmissible aliens. So, the Court then concluded in Zadvydas that because there's a problem, we look at the statute. This statute could be interpreted to authorize indefinite detention or not. It's ambiguous. Because we have a problem, at least with one category, we're going to choose the... a safe route.
Antonin Scalia: It might have been a... a means of warning Congress off one area, but not the other. That is to say, just because we think there's a constitutional doubt here and therefore Congress might be sailing close to the wind if they tried to overrule our opinion by statute doesn't mean that Congress couldn't in this other area alter the result in Zadvydas.
John S. Mills: I think that that is absolutely a... a conclusion that can be drawn that Congress--
Antonin Scalia: Of course, I dissented in that case. So I'm not saying this was a good idea. [Laughter]
Stephen G. Breyer: But it... it's interesting. In... in just my... for my... my own information, then Congress did respond. And there were two areas in Zadvydas that, you know, didn't warn Congress off. One is the one we're talking about now. The other is terrorism. And Congress responded in the terrorism matter. Is that right? But they didn't do anything on the--
John S. Mills: --That's absolutely correct. And they're responding right now. In the 9/11 Commission bill, there is a section that's being negotiated as to whether terrorist aliens who can't be removed because they would be tortured... whether they can be indefinitely detained. And they're looking at the same limiting language. One point that I'd like to make that I did not get to make directly in the brief, but it was raised. Justice Scalia, you had a question yesterday in the Leocal case, and it... it raised an issue that I hadn't looked at before on whether a statute can be interpreted differently in a situation where the reason to interpret it is no longer there. And that's the rule of lenity cases. And I cited as a supplemental authority the United States v. Thompson/Center Arms Company, 504 U.S. 505. It's a 1992 decision, and it involved a tax code provision. And the question is, do we apply the rule of lenity? And Justice Stevens, in dissent you said no, because this is a civil case. The rule of lenity doesn't apply. But a three-judge plurality, an opinion by Justice Souter, and a two-justice... two-judge concurrence by Justice Scalia both agreed that the rule of lenity applied because the statute applies both in criminal and civil contexts. And you can't have one meaning in a criminal context and another in civil. For the same reason, the rule of constitutional avoidance should not result in a statute being interpreted one way when there would be a doubt and another way when there would not.
David H. Souter: Well, what about the argument that the statute, in effect, limits the... our... our interpretation limits the... the detention to a period reasonably related to the Government's interest in accomplishing that interest? That interest is different in... in the case of... of aliens who are excluded, if we accept that class as distinct from all excludables. And... and that may allow a much longer period of detention, among other things, to deter dictators from... from dumping. You've given us an answer to what to do if they dump, but we don't want them to dump in the first place. That argument stops short of saying we can detain them for life, but it would support the... the position that on a consistent interpretation of the statute, the Government could detain them longer in the excluded cases than in others. What's your answer to that?
John S. Mills: My answer to that is that that might be a... a legislative policy decision to make that distinction. But in 1996, IIRIRA abolished the distinction between inadmissible and deportable aliens after they've been ordered removed. Up until that time, it makes a difference. It makes a difference under the Constitution. But once they've been ordered removed... and this was the Government's argument in Zadvydas. Once they've been ordered removed, regardless of how they got here in the first place, they no longer have any right to be here at all and--
David H. Souter: There is only one class of excludables by the Government's own choice. That's... that's basically your answer.
John S. Mills: --After a removal proceeding, there is only one class. That is correct.
David H. Souter: Yes.
John S. Mills: If there are no more questions, I would just ask that the Court reverse in this case. If there are any mootness concerns about Mr. Benitez, I would refer the Court to Friends of the Environment which said that when a challenged practice has stopped voluntarily, that does not moot a case out in the Supreme Court unless there's some reason to believe they won't go at it again. And the Government has asserted that it can revoke his release at any time for any reason and detain him indefinitely. And the suggestion that the fact that he's been released under the Cuban Review Panel shows that his... he's been protected is... is not well taken. He was determined, when he first was detained in... in 2001, that he was eligible under the Cuban Review Panel to be released. It took 3 years and the week before this case was argued in the highest court of the land before the Immigration Service did what its own regulations told it it had to do. Thank you very much.
William H. Rehnquist: Thank you, Mr. Mills. Mr. Kneedler, you have 4 minutes remaining.
Edwin S. Kneedler: Thank you, Mr. Chief Justice. Justice Souter, you're exactly right in terms of why the statutory construction or statutory application of the terms in Zadvydas does not control here. The Court's starting point... again back to page 682 of its opinion, it says, we deal here with aliens who were admitted. The way the Court dealt in the opinion was a matter of statutory construction, and it did it by reading into the statute a reasonable time limitation. What is reasonable for aliens who... who have been admitted and are subject to what were called deportation is different from aliens who were stopped at the border. And in fact, in the... in the Court's statutory analysis, it looked to the point that in the Witkovitz jurisdictional statement referring to Congress' constitutional doubts about detention of more than 6 months, those were constitutional doubts about people who were being deported after having been allowed to be here. There has never--
David H. Souter: What's your... what's your answer to Mr.... Mr. Mills' position that the Government has, in fact, statutorily waived that distinction by creating one class of excludables?
Edwin S. Kneedler: --It... with respect... with respect, it has not. And... and if I could... if I could explain this. This... going back to Mezei, this Court held and in fact rejected a very similar argument. The rationale of the court of appeals in Mezei was that deportable aliens are subject to an express, not an implied, 6-month limitation. And the court of appeals said the aliens in that... the alien in that case, once he couldn't be removed to another country, should be released because the purpose of keeping him to return him to another country was no longer being served. This Court rejected that argument, even though there was a statutory express limitation of 6 months for deportable aliens, held that an alien who had been on Ellis Island for 2 years did not have to be released. In reliance on that decision, Congress passed the parole statute to leave the release in... excuse me... Mezei was after it, but the... the executive branch has relied on that rationale. The Cuban review regulations that are at issue here have been in place for 15 years under the parole statute. As Congress well knew, when it acted in 1996, the... this program was the subject of many hearings in Congress. There were cases... the Barrera case out of the Ninth Circuit sustained a 10-year detention of a Mariel Cuban. It is implausible to believe in 1996, when Congress enacted IIRIRA, that it intended to cut back on the longstanding power of the executive branch to prevent hordes of aliens from coming into our country and to impose an arbitrary 6-month limitation. I... I think there's no argument that if an alien is detained before removal proceedings are begun, that there is no 6-month limitation. His release is entirely up to the Attorney General under the parole regulations. It's... it's implausible to believe that once Congress actually enters a formal order of exclusion or now removal against an alien, the person is no longer in an ambiguous situation, the executive branch says you're not eligible, that suddenly that person who has been formerly found not eligible, would be subject to a 6-month limitation that did not apply up until '96 and doesn't even apply until these... to these aliens until removal proceedings have been begun. So the right way to look at this statute as what's a reasonable time under 1231(a)(6) has to take into account that historic background of the United States being able to protect its borders. And there is no indication whatsoever that Congress intended to overrule this longstanding program for Mariel Cubans, which has operated, as I said, for 15 years.
William H. Rehnquist: Thank you, Mr. Kneedler. The case is submitted.
Speaker: The honorable court is adjourned until Monday next at ten o'clock.